                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                               No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                  )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )                 ORDER
                                                )
ATTICUS, LLC,                                   )
                                                )
      Defendant.                                )


      This matter is before the court on Defendant Atticus, LLC's unopposed

motion to seal documents submitted in connection with Plaintiff’s Second

Motion     to   Compel   Discovery.   Specifically,   Defendant   moves   to   seal   its

response in opposition to Plaintiff’s motion and the Declaration of Shannon

Russell submitted in support of Defendant’s response on the ground they “contain

highly confidential information regarding Atticus’s private communications, legal

concerns, and the identity of a potential business partner with whom Atticus has

had other private negotiations for purposes of obtaining legal advice and discussed

potential business agreements as a supplier for its active ingredients [and] . . .

also identify Atticus’s investigation of particular potential sources of azoxystrobin

technical that are not disclosed to the public.” (Mot. Seal [DE #172] at 1-2.)

      For the reasons set forth in Defendant’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Defendant’s interests in protecting against competitive and/or financial harm to
Defendant were such information made public. In re Knight Publ’g Co. , 743 F.2d

231 (4th Cir. 1984). Public notice of Defendant’s request to seal and a

reasonable opportunity to object have been provided by the filing of its motion, and

no objections have been filed with the court. Furthermore, Defendant has

narrowly tailored its request to remove only information that is sensitive and

confidential and not otherwise publicly known. Defendant’s motion is therefore

allowed.                          CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.    Defendant’s Motion to Seal [DE #172] is GRANTED, and the following

documents shall be SEALED:

             a.    Defendant’s Response in Opposition to Plaintiff’s Second
      Motion to Compel Discovery [DE #166]. A redacted version of this filing
      is attached as Exhibit 1 to the Declaration of Shannon Russell submitted
      in support of Defendant’s motion to seal [DE #174-1]; and

            b.     Declaration of Shannon Russell [DE #167]. A redacted
      version of this filing is attached as Exhibit 2 to the Declaration of
      Shannon Russell submitted in support of Defendant’s motion to seal
      [DE #174-2].

      2.     The clerk is directed to UNSEAL the following documents unless a
motion to seal is filed within seven (7) days of the date this order is entered:

            a.    Table of Exhibits to the Declaration of Robert J. Scheffel in
      Support of Defendant’s Response in Opposition to Plaintiff’s Second
      Motion to Compel Discovery [DE #170];

            b.    Exhibit 1 to the Declaration of Robert J. Scheffel in Support
      of Defendant’s Response in Opposition to Plaintiff’s Second Motion to
      Compel Discovery [DE #170-1]; and

            b.    Exhibit 2 to the Declaration of Robert J. Scheffel in Support
      of Defendant’s Response in Opposition to Plaintiff’s Second Motion to
      Compel Discovery [DE #170-2].

                                        2
This 26th day of June 2021.

                              __
                               ___
                                 _ _____
                                      ____
                                         ____
                                            _ ____
                                                _ __
                                                __ _ _____
                                                        ____
                                                           ________
                                                                 ____
                                                                    _ _
                              __________________________________________
                              K MBERLY
                              KI
                              KIMBERLY    LY
                                          L Y A. SWANK
                              United States Magistrate Judge




                               3
